Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,021,674. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘674, taken together including dependent claims commonly recite methods of extracting terpenes including pinene from plant material with a system comprising a microwave emitter, and extraction chamber such that microwave radiation emitted by the emitter is directed into the extraction chamber and adsorbed by a microwave absorbing agent in the chamber, and additionally reciting the method steps of irradiating the microwave absorbing agent, thereby dielectrically heating the absorbing agent and volatizing terpenes or specifically pinene, and condensing the volatized extract in the cooling chamber.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of independent claims 1, 2 and 3, it is unclear whether the “pinene”, “linalool” and “plant oil” recited as volatized in the “irradiating” clause of each respective claim refers back to the same “pinene”, “linalool” and “plant oil” recited as volatized in the initial “providing” clause of each respective claim.
In each of claims 14 and 15 “the mass of water” or “the mass of water which is volatized” lacks antecedent basis, since there is no prior recitation of a mass of water which is volatized.
		ALLOWABLE SUBJECT MATTER
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under Obviousness Double Patenting and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Each of independent claims 1-3, and thus claims 4-20 dependent therefrom, would distinguish in view of respective recitations of providing a system for extracting oil from plant material comprising a microwave emitter and microwave absorbing member in which volatized pinene, linalool, or oil in an extraction chamber, into which the microwave irradiation is emitted so as to dielectrically heat the pinene, linalool, or oil, which is then directed into a cooling chamber and condensed.
The closest prior art is deemed to comprise Kotra et al PGPUBS Document US 2018/0000857; Pare patent 5,338,557; Visinoni et al PGPUBS Document US 2011/0233203, and Clodoveo PGPUBS Document US 2016/0053199, as well as the cited Non-patent Literature publication by Gun-Joong Kim, which all recite microwave-assisted solvent extraction of plant oils in which only a portion of the extraction solvent volatizes in or adjacent an extraction chamber and is then re-condensed in an adjacent cooling chamber, with temperatures in the extraction chamber being maintained below the boiling or volatizing temperature of the oil or terpene constituent (i.e. “pinene or linalool”) so as to avoid boiling or otherwise degrading the oil or constituent, optionally being directed to a cooling or decarboxylation chamber.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
12/07/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778